Citation Nr: 1432814	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-06 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for left S-1 radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right S-1 radiculopathy.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to July 1989, from March 2003 to September 2003, and from January 2005 to July 2006.  He also had additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2013 rating decision granted an increased 10 percent rating for right S-1 radiculopathy effective from the date of the claim.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board remanded the issues on appeal in March 2014.  It was noted, in essence, that although a 100 percent rating for posttraumatic stress disorder (PTSD) with alcohol dependence had been assigned effective from February 16, 2009, the issue of entitlement to a TDIU remained for appellate review as relevant for possible special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) (West 2002).  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran submitted additional evidence dated in March 2014 in support of his claims and waived Agency of Original Jurisdiction (AOJ) consideration of that evidence.  Correspondence subsequently received in June 2014, in essence, reiterated the Veteran's claims, but included no additional relevant evidence requiring AOJ consideration.

The Veteran raised a claim for remediation of a VA payment error in correspondence dated in March 2014 and statements provided during VA treatment in 2011 raised the issue of entitlement to service connection for erectile dysfunction including as secondary to medication for PTSD.  These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  There is no indication, however, that the Veteran's erectile dysfunction has contributed to his employment impairment and these issues are not inextricably intertwined with the TDIU issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine of more than 60 degrees and combined motion more than 120 degrees.

2.  The Veteran's service-connected left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected right lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran is not shown to be unable to obtain or maintain gainful employment as a result of his service-connected disabilities exclusive of his PTSD with alcohol dependence.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a TDIU, exclusive of consideration of PTSD with alcohol dependence, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2012 and April 2014.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination records and reports, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand in March 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The Board notes that the June 2014 VA examiner found that it was possible for any joint to have functional loss during flare-up, but also found, in essence, that an opinion as to whether the Veteran experienced any such additional loss could not be feasibly provided.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "an examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation," Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  It is significant to note that although the Veteran has described having constant low back pain, he has not described having specific flare-up symptoms that demonstrate the degree to which additional functional loss during flare-ups may limit his ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  At his most recent examination in June 2014, the Veteran described having increased pain upon sitting or standing for long periods of time; however, no flare-ups of symptoms or additional limitation of motion on repetitive motion were observed upon any VA examination conducted during the course of this appeal.  The examiners are shown to have adequately considered the Veteran's subjective reports of symptom manifestation during flare-ups and to have found, in essence, no demonstrable evidence of any increased symptomatology due to flare-ups.  The comments of a September 2013 VA examiner, that increased pain during flare-ups could cause increased activity limitations with none demonstrated upon examination, are found to be too speculative to be accepted as an opinion as to an actual increase in symptomatology.  The Board finds there is no reasonable expectation that further VA examination would provide additional pertinent evidence as to this matter.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  This Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

Lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is considered competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability of the Veteran from being able to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

Disabilities of the spine, including Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  For the purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2013).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

Factual Background

The complete record in this case has been reviewed and the pertinent evidence will be addressed in this decision.  Each piece of relevant evidence, however, may not be analyzed and discussed for this review.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed.Cir.2000).  VA records shows service connection for a lumbar spine disorder in September 2006 and reopening of the claim was denied in May 2008.  Service connection for degenerative disc disease of the lumbar spine and secondary service connection for right and left S-1 radiculopathy was established from statements construed as a claim to reopen received by VA on December 5, 2011.

The Veteran contends that higher ratings are warranted for his service-connected back and lower extremity disabilities.  At his hearing in March 2014 he asserted, in essence, that he had limitation of motion, arthritis, constant pain, gout, nerve damage, and muscle spasms and guarding causing an abnormal gait affecting his hips.  It was further asserted that he was unable to sit for more than five minutes or stand for more than 10 minutes, that treatment required medication and use of a TENS unit, that he was unable to have intimate relations with his spouse due to back pain, and that he was unable to hike, gather wood, play golf, play basketball, play baseball, or wrestle with his sons.  He reported that he was unable to work because of his service-connected disabilities.  He stated he awakened in pain and had to stretch to alleviate the feeling of a "Charlie horse" or knot in his back.  The Veteran reported he was unemployed, that he had been unable to adequately perform work as a self-employed handyman, and that he was unable to work in social work or as a sex abuse investigator because of his PTSD.  He described having excruciating back pain when he lifted his left leg and stated his most disruptive or discouraging pain was a sensation like needles being shoved into his penis and scrotum which occurred daily and was usually associated with any activity that caused swelling or muscle spasms in the back.  He reported having weakness and numbness in the lower extremities, foot burning sensation upon standing, and left foot dragging with "pretty fast" wearing to his left shoes.  He stated he used a cane as a reminder to walk slower.

Service treatment records show the Veteran reported having recurrent back pain in March 1993.  A November 2001 report noted muscle spasms to the small of the back and a December 2002 medical history report noted back pain with some numbness to the back of the leg.  A June 2006 assessment for separation purposes noted low back pain with wearing equipment.

VA examination in July 2006 noted the Veteran's complaints included low back pain radiating into the left buttock that had its onset in 1999.  He reported a pulling pain estimated at four on a ten point scale with flare-ups of pain every two months at level seven that lasted for three days.  He described a 30 percent to 50 percent limitation of motion during a flare-up.  Precipitating factors were carrying objects weighing greater than 50 pounds and prolonged standing greater than 30 or 40 minutes.  Examinations revealed a full range of thoracolumbar spine motion.  It was noted he walked unaided with no functional limitations on walking.  There was no effect on his mobility, activities of daily living, recreational activities, or driving.  There was also normal curvature of the spine and posture and gait were intact.  Strength was 4.5+ and there were no deficits on sensory examination.  Range of motion studies revealed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left rotation to 30 degrees, and right lateral rotation to 30 degrees.  There was no pain on motion.  The examiner noted there was no clinical or laboratory evidence to warrant a diagnosis of paralumbar spine myospasm.

Private medical records dated in November 2006 noted a magnetic resonance imaging (MRI) scan revealed a small protruding disc in the foramen at L3-L4, moderate degenerative findings with mild posterior marginal spurs and broad bulging disc central with the borderline central canal at the L2-L3 disc level, and minimal irregularity or protruding disc near the midline at L5-S1.  A May 2007 medical opinion found the Veteran had chronic low back pain for multiple years, but that his lower back pain could have been exacerbated by his deployment to Iraq.  

On VA examination in April 2008 the Veteran complained of back pain with flares that were excruciating.  He stated they were alleviated by sitting, stretching, extension, or a good night's sleep with pain-relief medication.  He reported having some radicular symptoms at least once per week with numbness and tingling from his back to the heels.  He denied having had any incapacitating episodes and denied any bowel or bladder incontinence, but he expressed concern that his erectile dysfunction might be due to his back disability.  The examiner noted, in essence, that it was also significant that he had diabetes mellitus and had been taking antidepressants for three years.  The Veteran reported that he was able to sit and do his job as a social worker, but that standing was painful if he had to visit homes.  He stated that because of back pain he was unable to work at activities of daily living for more than one to two hours at a time and considerably less with heavy lifting.  

Physical examination revealed he was in no apparent distress and that his posture, gait, and heel, toe, and tandem walking were normal.  There was tenderness along the left lower lumbar region above the sacroiliac joint, but no evidence of spasm.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left rotation to 30 degrees, and right lateral rotation to 30 degrees.  There was no pain at the end range of all motion.  Strength, sensations, and reflexes were normal in the lower extremities.  There was no change in active or passive range of motion during repeat motion testing and no additional lost motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnoses included degenerative disc disease of the lumbar spine.

VA treatment records dated in July 2009 noted the Veteran reported back pain with use of pain-relief medication.  Examination revealed normal spine curvature, normal range of motion, and no paraspinous pain to palpation.  It was noted he was able to walk on heels and toes without difficulty and that straight leg raise tests were negative.  Strength was normal in the extremities and sensation was intact.  An August 2009 report noted the Veteran stated he walked several miles with his family most days.  

In a September 2010 statement C.A.E. reported that since his return from Iraq the Veteran had been unable to participate in the past activities they had enjoyed together, such as golfing, bowling, hunting, fishing, and playing basketball, due to pain in his back, knees, and ankles.  It was noted that he had previously been physically strong.

VA treatment records dated in February 2011 noted the Veteran complained of constant low back pain with shooting pain to the perineum and right side of the penis and radiation down the posterior left thigh to the knee.  He also complained of worsening balance and tingling in the heels, right greater than left, after standing, walking, or lifting.  He stated he had been impotent for five years.  Examination revealed no tenderness over the processes of the lumbar spine.  There was some tenderness over the right paraspinal muscles.  Passive movement of the hips caused no discomfort.  Knee and ankle jerks were active and equal.  Monofilament testing to the left foot was negative.  The diagnoses included chronic low back pain with possible left S-1 radiculopathy.  A subsequent February 2011 report noted X-ray studies were consistent with moderate arthritis and that testosterone levels were consistent with hypogonadism.  Nerve conduction and electromyography studies in September 2011 revealed electrodiagnostic evidence of active denervation in a pattern most consistent with bilateral S1 radiculopathy, left greater than right.  It was noted that S2 or S3 nerve root involvement was suggested and that radiculopathy, diabetic autonomic dysfunction, and selective serotonin reuptake inhibitor (SSRI) use might all contribute to his erectile dysfunction.  The treatment recommendations included re-examination of MRI for low sacral nerve root compression or inflammation.  

In correspondence dated in December 2011 the Veteran complained of deteriorating back problems with electromyography (EMG) findings of moderate diminishment with respect to the nerve trunk into his left leg.  He reported he occasionally dragged his left leg when walking and had bilateral loss of strength when pushing against resistance on medical testing.  

VA examination in February 2012 included a diagnosis of chronic degenerative disc disease of the lumbar spine with bilateral S1 radiculopathy (only symptomatic on the left).  The examiner noted the Veteran was believed to be credible, but that the claims file was not available for review.  Pertinent VA treatment and examination report were summarized.  It was also noted that the Veteran currently report being able to sense the coming of storms including in his back and that after bending for a couple of hours he could hardly stand and had searing and stiffness in the back.  He reported he had intermittent symptoms down his left leg and occasionally into the heel.  Range of motion studies revealed forward flexion to 90 degrees or greater with no objective evidence of painful motion, extension to 30 degrees or greater with pain at that point, left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and right lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no change in range of motion after repetitive testing and no functional loss or functional impairment of the thoracolumbar spine.  There was localized tenderness or pain to palpation, but no evidence of guarding or muscle spasm.  Muscle strength testing was 5/5 with no evidence of muscle atrophy.  

Reflexes were absent in the left knee and right ankle and hypoactive in the right knee and left ankle.  Sensory examination to light touch was normal to the thighs, knees, ankles, feet, and toes.  Straight leg raise testing was negative and there was no evidence of radicular pain or other signs of symptoms due to radiculopathy.  There was no evidence of any other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel or bladder problems and pathologic reflex.  The examiner found the Veteran did not have intervertebral disc syndrome.  It was noted he did not use any assistive devices as a normal mode of locomotion.  A peripheral nerve examination revealed mild left lower extremity numbness and paresthesia and/or dysesthesia.  Examination revealed normal sciatic and other lower extremity nerves.  The examiner found the Veteran's peripheral nerve disorder had no impact on his ability to work.  

An August 2012 VA Disability Benefits Questionnaire found based upon a review of the record that it was at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine and bilateral S-1 radiculopathy were incurred as a result of service.  MRI scan in September 2012 revealed mild spinal canal stenosis at L2-L3 and L3-L4 secondary to large disc bulges.  It was noted that the L3-L4 disc bulge had a prominent, asymmetric left extraforaminal component which abuts the exiting left L3 nerve root.  A September 2013 MRI study revealed no confirmation of low sacral nerve root impingement.  It was noted there was no significant change in the Veteran's mild multilevel lumbar spondylosis and his foraminal and extraforaminal impingement on the exiting left L3 nerve root was unchanged.

On his August 2012 SSA claim the Veteran reported that he was unable to lift without extreme pain and that he had back pain and leg numbness on standing.  The Veteran was found to be disabled for SSA purposes primarily due to anxiety-related disorders and secondary due to degenerative disc disease beginning in August 2009.  An October 2012 medical opinion found the Veteran's degenerative disc disease was severe with chronic low back pain and radicular pain down the left leg.  The disorder appeared to have exertional limitations with lifting, carrying, and standing.

VA examination in September 2013 included diagnoses of lumbar degenerative disc disease, bilateral S1 lumbosacral radiculopathy, and lumbar retrolisthesis.  It was noted the Veteran reported flare-ups of pain and stiffness that occurred daily if he worked for 15 to 20 minutes, that lasted for four hours, and that decreased his function to 70 percent to 80 percent of normal.  The examiner noted that range of motion studies revealed forward flexion to 90 degrees or greater with no objective evidence of painful motion, extension to 15 degrees with pain at 10 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and right lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no change in range of motion after repetitive testing.  There was functional loss and/or functional impairment of the thoracolumbar spine with less movement than normal and pain on movement.  The examiner noted there was no flare-up during the examination, but that the reported additional pain with repeated use of the back and that pain could significantly limit functional ability during flare-ups.  

There was localized tenderness or pain to palpation and evidence of guarding and/or muscle spasm, but that it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 with no evidence of muscle atrophy.  Reflexes were hypoactive in the knees and absent in the ankles.  Sensory examination to light touch was normal to the thighs, knees, ankles, feet, and toes.  Straight leg raise testing was negative.  There was evidence of radicular pain or other signs of symptoms due to radiculopathy with intermittent pain that was mild in the right and left lower extremities.  There was bilateral sciatic nerve root involvement with mild right radiculopathy and mild left radiculopathy.  There was no evidence of any other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel or bladder problems and pathologic reflex.  

The functional impact on the Veteran's ability to work was described as limited to lifting 30 pounds about ten times per day, walking one mile at one time, walking three miles during an eight hour day with breaks every half mile, sitting about 15 minutes and standing about one hour at one time, and sitting about 15 minutes and standing about one hour throughout an eight hour day with required breaks.  

Peripheral nerve examination in September 2013 included a diagnosis of bilateral S1 radiculopathy.  It was noted the Veteran reported symptoms of mild intermittent pain to the right and left lower extremities.  Muscle strength was 4/5 to left knee extension and normal to the right knee and ankle.  Reflexes were hypoactive to the knees and absent in the ankles.  The examiner noted the Veteran's gait was antalgic and somewhat slow, but that there was no focal weakness or foot drop.  The left and right sciatic nerves were found to be normal.  The examiner found the Veteran's peripheral nerve disorder had no impact on his ability to work.

In correspondence dated in March 2014 the Veteran described having a constant moderate level of pain with back muscle knotting, sharp stabbing pain the penis and testicles, frequent burning to the feet, and an inability to have sex.  He stated he had been unable to work for more than a few minutes without experiencing pain, that he could not stand for more than five minutes or sit for more than 10 minutes without pain, and that he could no longer hike, gather wood, play golf, play basketball, play baseball, wrestle or "rough-house" with his sons, hunt, or exercise.  He provided copies of medical literature addressing scoliosis and lordotic loss without indication as to how they related to his claims.  In a March 2014 statement the Veteran's spouse described difficulty he experienced with walking and hiking.  She stated his back disorder limited the time and type of work he was able to perform.  

VA examination in June 2014 included diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, sacroiliac weakness, spinal stenosis, degenerative disc disease, herniated disc, and spondylosis.  It was noted the Veteran complained of constant, daily low back pain with radiation to the left side of his lower back and down the legs, left greater than right.  He reported burning in the feet at night and sharp stabbing pain in the perineum.  He estimated his pain on average as four on a ten point scale and reported he used anti-inflammatory and pain relief medication and a TENS unit.  Sitting and standing for long periods of time also caused flare-ups of increased pain.  He stated he could not play sports due to pain, could not run, could not stand for more than 15 minutes, could not walk more than half a mile, and could not lift more than 25 pounds.  

Lumbar range of motion studies revealed forward flexion to 80 degrees with objective evidence of painful motion at that point, extension to 30 degrees or greater with pain at that point, left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, right lateral flexion to 30 degrees or greater with pain at that point, left lateral rotation to 30 degrees or greater with pain at that point, and right lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  There was no change in range of motion after repetitive testing.  There was functional loss and/or functional impairment of the thoracolumbar spine with less movement than was normal and pain on movement.  There was localized tenderness or pain to palpation, but no evidence of guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 with no evidence of muscle atrophy.  

Reflexes were normal in the knees and ankles.  Sensory examination to light touch was normal to the thighs, knees, ankles, feet, and toes.  Straight leg raise testing was positive.  There was evidence of radicular pain or other signs of symptoms due to radiculopathy with intermittent pain that was mild in the right lower extremity and moderate in the left lower extremity, paresthesia and/or dysesthesia that was mild in the right lower extremity and moderate in the left lower extremity, and numbness that was mild in the right lower extremity and mild in the left lower extremity.  There was bilateral sciatic nerve root involvement with mild right radiculopathy and moderate left radiculopathy.  There was no evidence of ankylosis or other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel or bladder problems and pathologic reflex.  The examiner found the Veteran had intervertebral disc syndrome without any related incapacitating episodes over the past 12 months.  It was noted he used a cane regularly as a normal mode of locomotion.  The functional impact on the Veteran's ability to work was noted as described in the provided history with an inability to run, stand for more than 15 minutes, walk more than half a mile, or lift more than 25 pounds.  

Peripheral nerve examination in June 2014 included a diagnosis of bilateral S1 radiculopathy.  It was noted the Veteran complained of daily radiculopathy estimated as two to six on a ten point scale with pain, numbness, tingling from the low back, radiating down the buttocks, the posterior thigh, outside lower leg, and to the feet.  The examiner found the Veteran had mild incomplete paralysis of the left and right sciatic nerves.  The subjective history and examination were consistent with bilateral radiculopathy in L5-S1 distribution that appeared to be mild to moderate overall.  It was noted that his peripheral nerve disorder had an impact on his ability to work, but that he would be able to perform work to a limited degree with specific limitations to jobs that did not require running, standing for more than 15 minutes, consistent walking for more than a half mile, and lifting more than 25 pounds.  


Schedular Ratings Consideration

Based upon the evidence of record, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine of more than 60 degrees and combined motion of more than 120 degrees.  The Board further finds that the Veteran's service-connected left and right lower extremity radiculopathy disabilities are manifested by no more than mild incomplete paralysis of the sciatic nerves.  The April 2008, February 2012, September 2013, and June 2014 VA examination findings and medical opinions as to disability severity are found to be consistent and persuasive as to the level of disability manifest over the course of this appeal.  The provided reports are shown to have been based upon thorough examinations, review of the evidence of record, and adequate consideration of the Veteran's reports of subjective symptomatology.  

The Board notes that the medical evidence of record also shows the Veteran has other, nonservice-connected disabilities, including diabetes mellitus and hypertension, that are serious and medically complex.  The pertinent evidence, however, demonstrates that at the time of VA examination in July 2006, the Veteran had thoracolumbar spine motion with forward flexion to 90 degrees and combined motion of 240 degrees.  There was normal curvature to his spine and the examiner specifically found a back disorder had no effect on his mobility, activities of daily living, recreational activities, or driving.  On VA examination in April 2008 his posture, gait, and heel, toe, and tandem walking were found to be normal.  There was no evidence of spasm and range of motion studies revealed forward flexion to 90 degrees with combined thoracolumbar spine motion of 240 degrees.  There was no change in active or passive range of motion during repeat motion testing and no additional amount of lost motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

A February 2012 examination report noted forward flexion to 90 degrees or greater with no objective evidence of painful motion and combined thoracolumbar spine motion of 240 degrees without change after repetitive testing.  There was no functional loss or functional impairment of the thoracolumbar spine, no evidence of guarding or muscle spasm, and no evidence of muscle atrophy.  Reflexes were absent in the left knee and right ankle and hypoactive in the right knee and left ankle, but sensation to light touch was normal to the thighs, knees, ankles, feet, and toes.  There was no evidence of radicular pain or other signs or symptoms due to radiculopathy and no evidence of bowel or bladder problems or any other neurologic abnormalities.  The examiner specifically found the Veteran's sciatic and other lower extremity nerves were normal.  

An October 2012 medical opinion associated with the Veteran's SSA disability claim found the Veteran's degenerative disc disease was severe with chronic low back pain and radicular pain down the left leg.  The examiner, however, provided no reports demonstrating specific thoracolumbar spine limitation of motion nor specifically addressing sciatic nerve impairments.

On VA examination in September 2013 the Veteran reported flare-ups of pain and stiffness that occurred daily if he worked for 15 to 20 minutes, that lasted for four hours, and that decreased his function to 70 percent to 80 percent of normal.  The examiner, however, noted there was no flare-up during the examination and no change in range of motion after repetitive testing.  Range of motion studies revealed forward flexion to 90 degrees or greater with no objective evidence of painful motion and combined thoracolumbar spine motion of 195 degrees to the points where pain was observed.  The diagnoses included lumbar degenerative disc disease, bilateral S1 lumbosacral radiculopathy, and lumbar retrolisthesis.  Evidence of guarding and/or muscle spasm was noted.  The examiner, however, specifically found the evidence demonstrated the Veteran's guarding and/or muscle spasm did not result in abnormal gait or abnormal spinal contour.  It was further noted there was bilateral sciatic nerve root involvement with only mild right radiculopathy and mild left radiculopathy.  A September 2013 peripheral nerve examination also included a diagnosis of bilateral S1 radiculopathy and noted the Veteran's gait was antalgic and somewhat slow, but the examiner also found there was no focal weakness or foot drop and that the left and right sciatic nerves were normal.  

A VA examination in June 2014 included diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, sacroiliac weakness, spinal stenosis, degenerative disc disease, herniated disc, and spondylosis.  Range of motion studies revealed forward flexion to 80 degrees with objective evidence of painful motion at that point and combined thoracolumbar spine motion of 200 degrees to the points where pain was observed.  There was no change in range of motion after repetitive testing and no evidence of guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour.  There was evidence of radicular pain or other signs of symptoms due to radiculopathy with intermittent pain that was mild in the right lower extremity and moderate in the left lower extremity, paresthesia and/or dysesthesia that was mild in the right lower extremity and moderate in the left lower extremity, and numbness that was mild in the right lower extremity and mild in the left lower extremity.  The examiner also noted there was bilateral sciatic nerve root involvement with mild right radiculopathy and moderate left radiculopathy, but that there was no evidence of ankylosis nor other neurologic abnormalities or findings related to a thoracolumbar spine disorder.  It was further noted that the Veteran had intervertebral disc syndrome without having had any related incapacitating episodes over the past 12 months.  A VA peripheral nerve examination in June 2014 included a diagnosis of bilateral S1 radiculopathy and the examiner specifically found the disabilities had resulted in mild incomplete paralysis of the left and right sciatic nerves.  The subjective history and examination findings were also noted to be consistent with bilateral radiculopathy in L5-S1 distribution that appeared to be mild to moderate overall.  

Thus, the Board finds that overall the Veteran's service-connected degenerative disc disease of the lumbar spine disability is manifested by forward flexion of the thoracolumbar spine of more than 60 degrees and combined motion of more than 120 degrees.  There is evidence of intervertebral disc syndrome, but no evidence of any related incapacitating episodes with medically required treatment and bed rest.  Although the Veteran has asserted that he had muscle spasms and guarding causing an abnormal gait to include which affected his hips, the available medical findings demonstrate no evidence of muscle spasm or guarding that had resulted in an abnormal gait or an abnormal spinal contour.  The Board further finds that overall the Veteran's service-connected left and right lower extremity radiculopathy disabilities are manifested by no more than mild impairment of the sciatic nerves.  The June 2014 VA examiner found the Veteran's subjective history and the examination findings were consistent with bilateral radiculopathy that appeared to be mild to moderate overall, but also that these disabilities had resulted in only mild incomplete paralysis of the left and right sciatic nerves.  Neither the Veteran nor any evidence of record, however, has identified greater limitations of thoracolumbar spine motion or a sciatic nerve disability manifested by moderate incomplete paralysis as required for higher schedular ratings including as a result of specific evidence of an additional functional impairment.  

The statements of the Veteran, his spouse, and C.A.E., to the extent that such statements indicate more severe low back and lower extremity radiculopathy disabilities than demonstrated upon the examination reports of record, are found to be not credible due to bias and inconsistency with that medical evidence.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board further notes that, in cases such as this which involve multiple, complex medical and psychiatric disabilities, opinions as to whether physical or neurological manifestations are attributable to a specific disability require medical expertise.  Neither the Veteran, his spouse, nor C.A.E. are shown to have acquired medical expertise as to these matters.  

The Board also finds that, although the Veteran contends he has additional neurologic symptoms including erectile dysfunction, shooting pains into the penis and scrotum, a foot burning sensation, and left foot dragging, VA examinations including in September 2013 and June 2014 found no evidence of other neurologic abnormalities or findings related to a thoracolumbar spine disorder, such as bowel or bladder problems and pathologic reflex.  A September 2013 MRI study also found no evidence of low sacral nerve root impingement.  In addition, an EMG study report dated in September 2011 had noted that diabetic autonomic dysfunction and SSRI use, which are unrelated to the Veteran's service-connected disabilities on appeal, might contribute to his erectile dysfunction.  The Board finds the available VA examination findings as to the manifest symptoms attributable to the service-connected disabilities at issue in this case are persuasive.  Therefore, higher schedular or additional separate schedular ratings are not warranted.  

Extraschedular Rating and TDIU Consideration

VA regulations, however, provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

Extraschedular consideration is determined on a disability-by-disability basis rather than on the combined effect of service-connected disabilities.  38 C.F.R. § 3.321(b); Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds, in this case, that the Veteran's service-connected degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, and right lower extremity radiculopathy are adequately rated under the available schedular criteria, and that the findings of impairment resulting from these disabilities are well-documented.  The overall evidence of record, however, with respect to these service-connected disabilities, is not indicative of a marked interference with employment.  

Although at his hearing in March 2014 he asserted he was unable to work, sit for more than five minutes, stand for more than 10 minutes, have intimate relations with his spouse, hike, gather wood, play golf, play basketball, play baseball, or wrestle with his sons, the persuasive medical evidence in this case does not demonstrate an exceptional disability picture.  In fact, VA examiners in February 2012 and September 2013 found the Veteran's peripheral nerve disorder had no impact on his ability to work.  A September 2013 examiner also found the Veteran was able to work, but was limited to lifting 30 pounds about ten times per day, walking one mile at one time, walking three miles during an eight hour day with breaks every half mile, sitting about 15 minutes and standing about one hour at one time, and sitting about 15 minutes and standing about one hour throughout an eight hour day with required breaks.  A June 2014 VA examiner found the Veteran would be able to perform work to a limited degree with specific limitations to jobs that did not require running, standing for more than 15 minutes, consistent walking for more than a half mile, and lifting more than 25 pounds.  

The opinions of the February 2012, September 2013, and June 2014 VA examiners as to the Veteran's employability are found to be persuasive that this case does not present an exceptional or unusual disability picture with marked interference with employment as to render impractical the application of the regular schedular standards.  There is also no evidence of other related factors such as frequent periods of hospitalization due to these service-connected disabilities.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).   

As noted in the introduction section above, a 100 percent rating for PTSD with alcohol dependence has been assigned, the issue of entitlement to a TDIU exclusive of the PTSD rating remains for appellate review as relevant for possible special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) (West 2002).  A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Id.  

A review of the record reveals that service connection has been established for PTSD (100 percent), right shoulder strain with acromioclavicular arthropathy and osteoarthritis (10 percent), tinnitus (10 percent), degenerative disc disease of the lumbar spine (10 percent), right S1 radiculopathy associated with degenerative disc disease of the lumbar spine (10 percent), left S1 radiculopathy associated with degenerative disc disease of the lumbar spine (10 percent), and left ear hearing loss (0 percent).

The Board notes that the Veteran in this case does not satisfy the percentage criteria for a TDIU exclusive of the rating for PTSD under 38 C.F.R. § 4.16(a), as he does not have two or more other service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling, or one disability rated 60 percent or more.  Although the Veteran contends that he is unable to work as a result of his service-connected disabilities without consideration of his PTSD, the Board finds there is no evidence of any unusual or exceptional circumstances related to his other service-connected disabilities that would put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  The opinions of the February 2012, September 2013, and June 2014 VA examiners as to the Veteran's ability to work with some physical limitations are persuasive.  The Veteran is shown to have attended some college and to have had a long and productive history of gainful employment as a social worker.  While self-employment as a handyman may no longer be feasible, the Board finds the skills the Veteran acquired as a social worker and managing his own pizza business are skills that are transferable to sedentary and less physically demanding employment.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, exclusive of his PTSD with alcohol dependence.  Therefore, referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) is not warranted and the claim must be denied.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the Veteran's claims.



ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for left S-1 radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for right S-1 radiculopathy is denied.

Entitlement to a TDIU, exclusive of consideration of PTSD with alcohol dependence, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


